Exhibit 10.1

 

[g155091kci001.gif]

 

Banc of America Leasing & Capital, LLC

Equipment Security Note Number 70002

 

This Equipment Security Note No. 70002, dated as of June 20, 2012, (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 21379-70000 dated as of June 25, 2010 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Stellaris LLC (“Co-Borrower”) and James Construction Group, L.L.C.
(“Co-Borrower”) (each a Co-Borrower herein, together referred to as
“Borrower”).  All capitalized terms used herein and not defined herein shall
have the respective meanings assigned to such terms in the Master Agreement. If
any provision of this Equipment Note conflicts with any provision of the Master
Agreement, the provisions contained in this Equipment Note shall prevail.
Borrower hereby authorizes Lender to insert the serial numbers and other
identification data of the Equipment, dates, and other omitted factual matters
or descriptions in this Equipment Note.

 

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity.  All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever.  Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

 

1.                          Equipment Financed; Equipment Location; Grant of
Security Interest.  Subject to the terms and provisions of the Master Agreement
and as provided herein, Lender is providing financing in the principal amount
described in Section 2 below to Borrower in connection with the acquisition or
financing of the following described Equipment:

 

Quantity

 

Description

 

Serial Number

 

Cost

 

 

 

 

 

 

 

 

 

 

 

See Exhibit “A” attached hereto and made a part hereof.

 

 

 

Location of Equipment.  The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

A

 

26000 Commercentre Dr.

 

Lake Forest

 

Orange

 

California

 

92630

B

 

1901 E. Kentucky Ave.

 

Ruston

 

Lincoln

 

Louisiana

 

71270

 

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement.  Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

 

2.                          Payments.  For value received, Borrower promises to
pay to the order of Lender, the principal amount of $12,775,515.00, together
with interest thereon as provided herein.  This Equipment Note shall be payable
by Borrower to Lender in 84 (eighty four) consecutive monthly, installments of
principal and interest (the “Payments”) commencing on July 26, 2012 (the
“Initial Payment”) and continuing thereafter through and including June 26, 2019
(the “Maturity Date”) (collectively, the “Equipment Note Term”).  Each Payment
shall be in the amount provided below, and due and payable on the same day of
the month as the Initial Payment set forth above in each succeeding payment
period (each, a “Payment Date”) during Equipment Note Term.  All interest
hereunder shall be calculated on the basis of a year of 360 days comprised of 12
months of 30 days each.  The final Payment due and payable on the Maturity Date
shall in any event be equal to the entire outstanding and unpaid principal
amount of this Equipment Note, together with all accrued and unpaid interest,
charges and other amounts owing hereunder and under the Master Agreement.

 

(a)  Interest Rate.  Interest shall accrue on the entire principal amount of
this Equipment Note outstanding from time to time at a fixed rate of two and
44/100 percent (2.44%) per annum or, if less, the highest rate of interest
permitted by applicable law (the “Interest Rate”), from the date hereof until
the principal amount of this Equipment Note is paid in full, and shall be due
and payable on each Payment Date.

 

(b)  Payment Amount.  The principal and interest amount of each Payment shall be
$165,601.66.

 

1

--------------------------------------------------------------------------------


 

3.                                      Prepayment.  Borrower may prepay all
(but not less than all) of the outstanding principal balance of this Equipment
Note on a scheduled Payment Date upon 30 days prior written notice from Borrower
to Lender, provided that any such prepayment shall be made together with (a) all
accrued interest and other charges and amounts owing hereunder through the date
of prepayment, and (b) a prepayment charge calculated as follows: two percent
(2.0%) of the amount prepaid during months one (1) through twelve (12), one
percent (1.0%) of the amount prepaid during months thirteen (13) through
thirty-six (36), and no prepayment penalty thereafter; provided, however, that,
if any prepayment of this Equipment Note is made following an Event of Default,
by reason of acceleration or otherwise, the prepayment charge shall be
calculated based upon the full original Equipment Note Term.

 

4.                          Borrower Acknowledgements.  Upon delivery and
acceptance of the Equipment, Borrower shall execute this Equipment Note
evidencing the amounts financed by Lender in respect of such Equipment and the
Payments of principal and interest hereunder.  By its execution and delivery of
this Equipment Note, Borrower:

 

(a)                   reaffirms of all of Borrower’s representations, warranties
and covenants as set forth in the Master Agreement and represents and warrants
that no Default or Event of Default under the Master Agreement exists as of the
date hereof;

 

(b)                   represents, warrants and agrees that: (i) the Equipment
has been delivered and is in an operating condition and performing the operation
for which it is intended to the satisfaction of Borrower; (ii) each item of
Equipment has been unconditionally accepted by Borrower for all purposes under
the Master Agreement and this Equipment Note; and (iii) there has been no
material adverse change in the operations, business, properties or condition,
financial or otherwise, of Borrower or any Guarantor since December 31, 2011;

 

(c)                    authorizes and directs Lender to advance the principal
amount of this Equipment Note to reimburse Borrower or pay Vendors all or a
portion of the purchase price of Equipment in accordance with Vendors’ invoices
therefor, receipt and approval of which are hereby reaffirmed by Borrower; and

 

(d)                   agrees that Borrower is absolutely and unconditionally
obligated to pay Lender all Payments at the times and in the manner set forth
herein.

 

5.                            Registration.

 

(a)  All items of Equipment that are motor vehicles shall at all times be
registered and titled as follows:

 

(A)

Registered Owner.

Stellaris LLC

 

 

26000 Commercentre Drive

 

 

Lake Forest, CA 92630

 

 

 

 

 

James Construction Group, L.L.C.

 

 

11200 Industriplex Blvd, Suite 150

 

 

Baton Rouge, LA 70809

 

 

 

(B)

Lienholder.

Banc of America Leasing & Capital, LLC

 

 

2059 Northlake Parkway, 3rd Floor

 

 

Tucker, GA 30084

 

(b)         Borrower shall be responsible for the correct titling of all such
items of Equipment.  Borrower shall cause the original certificates of title to
be delivered to Lender for retention in Lender’s files throughout the term of
the Equipment Note All costs of such registration and licensing are for the
account of Borrower.

 

 

BANC OF AMERICA LEASING & CAPITAL, LLC

Co-Borrower: STELLARIS LLC

 

 

By:

/s/ Freda Akuffo

 

By:

Primoris Services Corporation (fka Primoris Corporation), its Member

 

 

 

 

 

Printed Name:  

Freda Akuffo

 

 

 

 

 

By:

/s/ Alfons Theeuwes

Title:  

Assistant Vice President

 

Printed Name:  

Alfons Theeuwes

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

Additional signature on next page

 

2

--------------------------------------------------------------------------------


 

 

Co-Borrower: JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

By:

/s/ John Perisich

 

 

 

 

Printed Name:  

John Perisich

 

 

 

 

Title:

Manager

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

Stellaris, LLC (co-borrower)

James Construction Group, LLC (co-borrower)

21379-70002

 

Equipment Location A: 26000 Commencentre Drive, Lake Forest, CA 92630

 

Year

 

Equipment Description

 

Serial #/VIN

 

Equipment Cost

 

2011

 

11 FORD F-550 FLATBED 4X4

 

1FDUF5HT2BEB32531

 

46,544.38

 

2011

 

11 IR C185 CFM AIR COMPRESSOR

 

413608

 

13,539.38

 

2011

 

11 IR P90CFM AIR COMPRESSOR SK

 

UN5P9UTMBY108873

 

11,957.07

 

2011

 

11 IR P90CFM AIR COMPRESSOR SK

 

UN5P9UTMBY108874

 

11,957.06

 

2011

 

11 AIRMAN SDG100S 100 KW GENERATOR

 

1538B10075

 

50,742.71

 

2010

 

10 VANGUARD CPW 125-4 WELDING SLED

 

CA00600208

 

100,000.00

 

2010

 

10 VANGUARD CPW 125-4 WELDING SLED

 

CA00600209

 

100,000.00

 

2011

 

11 MURRAY 44’ LOWBED TRAILER

 

1M9G44201BA056725

 

101,764.00

 

2010

 

10 ATLAS COPCO 185 CFM AIR COMP

 

4500A1017AR305360

 

12,694.39

 

2011

 

11 ATLAS COPCP 185 CFM AIR COMPRESSOR

 

4500A101XBR037962

 

13,205.84

 

2011

 

11 ATLAS COPCP 185 CFM AIR COMPRESSOR

 

4500A1011BR037963

 

13,205.84

 

2011

 

11 AIRMAN SDG45S 45KW GENERATOR

 

1338B10151

 

30,629.02

 

2011

 

11 AIRMAN SDG45S 45KW GENERATOR

 

1338B10150

 

30,629.01

 

2011

 

11 CAT 246C SKID STEER LOADER

 

CAT0246CVJAY05760

 

46,872.86

 

2011

 

11 CAT 246C SKID STEER LOADER

 

CAT0246CPJAY06174

 

47,454.15

 

2011

 

11 CAT 246C SKID STEER LOADER

 

CAT0246CLJAY06183

 

46,872.86

 

2011

 

11 CAT 246C SKID STEER LOADER

 

CAT0246CJJAY06307

 

46,872.86

 

2011

 

11 AIRMAN 65KVA GENERATOR

 

1478B10208

 

35,513.32

 

2011

 

11 AIRMAN 65KVA GENERATOR

 

1478B10212

 

35,513.33

 

2011

 

11 CAT D6K LGP PIPELAYER DOZER

 

DHA01858

 

215,604.26

 

2011

 

11 CAT D6K LGP PIPELAYER DOZER

 

DHA01856

 

215,604.26

 

2011

 

11 CAT 72H PIPELAYER

 

PLR00100

 

507,828.75

 

2011

 

11 CAT 72H PIPELAYER

 

PLR00101

 

507,828.75

 

2011

 

11 CAT 72H PIPELAYER

 

PLR00102

 

507,828.75

 

2011

 

11 CAT 72H PIPELAYER

 

PLR00103

 

507,828.75

 

2011

 

11 CAT 72H PIPELAYER

 

PLR00104

 

507,828.75

 

2011

 

11 CAT 72H PIPELAYER

 

PLR00105

 

507,828.75

 

2011

 

11 CAT D6K LGP PIPELAYER DOZER

 

DHA01855

 

215,604.26

 

2011

 

11 CAT D6K LGP PIPELAYER DOZER

 

DHA01851

 

215,604.26

 

2011

 

11 CAT D6K LGP PIPELAYER DOZER

 

DHA01848

 

215,604.26

 

2011

 

11 CAT D6K LGP PIPELAYER DOZER

 

DHA01837

 

215,604.26

 

2007

 

07 JD 710G BACKHOE

 

T0710GX959994

 

33,303.70

 

2007

 

07 INTERNATIONAL 4400 TRACTOR

 

1HSMTAANX7H416035

 

40,872.50

 

2007

 

07 INTERNATIONAL 4400 TRACTOR

 

1HSMTAANX7H416066

 

43,372.50

 

2012

 

12 LANDOLL 440 TRAILER

 

1LH440VH7C1018612

 

73,887.92

 

2012

 

12 PETERBLT 367 TRACTOR

 

1XPTD40XXCD162655

 

164,824.34

 

2012

 

12 PETERBLT 367 TRACTOR

 

1XPTD40X8CD162654

 

164,824.34

 

1999

 

99 CAT DP150 33K FORKLIFT

 

6DP00500

 

100,000.00

 

2002

 

02 TIMCO TF820E FORWARDER

 

186-022502

 

100,000.00

 

2002

 

02 TIMCO TF820E FORWARDER

 

190-042902

 

29,075.37

 

2006

 

06 STER MUDDOG HYDROEXCAVATOR

 

2FZHAZDE66AV51186

 

97,070.02

 

2006

 

06 STER MUDDOG HYDROEXCAVATOR

 

2FZHAZDE86AV51187

 

97,070.02

 

1978

 

78 CAT 583K PIPELAYER W/WINCH

 

78V00758

 

350,000.00

 

2005

 

05 CAT 257B MULT TERIAN LOADER

 

SLK03663

 

21,923.15

 

2007

 

07 VOLVO L350F WHEEL LOADER

 

1062

 

420,225.00

 

 

 

Location Total

 

 

 

$

6,873,015.00

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Stellaris, LLC (co-borrower)

James Construction Group, LLC (co-borrower)

21379-70002

 

Equipment Location B: 1901 E. Kentucky Ave, Ruston, LA 71270

 

Year

 

Equipment Desciption

 

Serial#/VIN

 

Equipment Cost

 

2006

 

KENWORTH TRI AXLE DUMP TRUCK

 

1NKDXUEX66J139657

 

75,000.00

 

2006

 

KENWORTH TRI AXLE DUMP TRUCK

 

1NKDXBTX26J133927

 

75,000.00

 

2006

 

KENWORTH TRI AXLE DUMP TRUCK

 

1NKDLU0X86J127397

 

75,000.00

 

2006

 

KENWORTH TRI AXLE DUMP TRUCK

 

1NKDXBTX86J133933

 

75,000.00

 

2006

 

KENWORTH TRI AXLE DUMP TRUCK

 

1NKDXBTX26J133961

 

75,000.00

 

2006

 

KENWORTH TRI AXLE DUMP TRUCK

 

1NKDLU0XX6J127384

 

75,000.00

 

2006

 

MACK TRI AXLE DUMP TRUCK

 

1M2AL02C36M001515

 

70,000.00

 

2006

 

MACK TRI AXLE DUMP TRUCK

 

1M2AL02C56M001516

 

70,000.00

 

2006

 

MACK TRI AXLE DUMP TRUCK

 

1M2AL02C66M001797

 

70,000.00

 

2006

 

MACK TRI AXLE DUMP TRUCK

 

1M2AL02CX6M001513

 

70,000.00

 

2006

 

MACK TRI AXLE DUMP TRUCK

 

1M2AL02C96M001714

 

70,000.00

 

2006

 

MACK TRI AXLE DUMP TRUCK

 

1M2AG11C86M022226

 

70,000.00

 

2006

 

MACK TRI AXLE DUMP TRUCK

 

1M2AL02C16M001514

 

70,000.00

 

2006

 

MACK TRI AXLE DUMP TRUCK

 

1M2AL02C76M002778

 

70,000.00

 

2006

 

MACK TRI AXLE DUMP TRUCK

 

1M2AL02C76M001713

 

70,000.00

 

2006

 

KENWORTH TRI AXLE DUMP TRUCK

 

1NKDLU0X36J152174

 

75,000.00

 

2007

 

KENWORTH TRI AXLE DUMP TRUCK

 

1NKDXU0X77J192232

 

85,000.00

 

2006

 

Kenworth WATER TRUCK

 

2NKMLZ9X36M154869

 

70,000.00

 

2001

 

Mack 4000 GALLON WATER TRUCK

 

1M2AA18Y91W135487

 

35,000.00

 

2001

 

Kenworth WATER TRUCK

 

1NKWLT0X41J881019

 

70,000.00

 

2001

 

Kenworth WATER TRUCK

 

1NKWLT0101J881020

 

70,000.00

 

2001

 

Kenworth WATER TRUCK

 

1NKWLT0X51J881014

 

70,000.00

 

2007

 

Trailking LOWBOY 4 AXLE

 

1TKJ053357M029979

 

50,000.00

 

2007

 

Trailking LOWBOY 4 AXLE

 

1TKJ053337M029981

 

50,000.00

 

2007

 

Troxell CEMENT PIG 4000CY

 

1T9SS56147R719378

 

60,000.00

 

2008

 

Troxell CEMENT PIG 4000CY

 

1T9SS56118R719789

 

70,000.00

 

2010

 

Troxell CEMENT PIG 4000CY

 

1T9SS561X0R719228

 

70,000.00

 

2010

 

Erie Strayer Concrete Plant

 

 

 

800,000.00

 

2012

 

Erie Strayer Concrete Plant

 

 

 

1,000,000.00

 

1987

 

AMERICAN 5300 CRAWLER CRANE

 

8712-AT-3423

 

100,000.00

 

2006

 

Deshazo OVERHEAD BRIDGE CRANE

 

4500362

 

20,000.00

 

2003

 

03 CAT 330CL EXCAVATOR

 

KDD00508

 

85,000.00

 

2011

 

349EL Excavator

 

TFG00373

 

400,000.00

 

2010

 

312 DL EXCAVATOR

 

JBC00602

 

62,500.00

 

2010

 

930IT Tool Carrier

 

DHC01723

 

85,000.00

 

2010

 

930IT TOOL CARRIER

 

DHC1880

 

85,000.00

 

2010

 

980H WHEEL LOADER

 

JMS05691

 

85,000.00

 

2012

 

980K WHEEL LOADER

 

WTK00379

 

450,000.00

 

2012

 

PAVER GOMACO COMMANDER III

 

JTF11655

 

450,000.00

 

2007

 

Caterpillar 623G Elevating Scraper

 

DBC00407

 

425,000.00

 

 

 

Location Total

 

 

 

5,902,500.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

$

12,775,515.00

 

 

--------------------------------------------------------------------------------

 